Citation Nr: 1020369	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  06-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1, 1964, to May 
21, 1965, and from March 24, 1970, to March 26, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

In August 2006 the Veteran requested a hearing before a 
Decision Review Officer sitting at the RO.  He subsequently 
withdrew this request in December 2006.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he has significant additional 
disability as a result of VA back surgery performed in 
August 2002, involving a lumbar 3-4 decompression 
laminectomy.

As an initial matter, the Veteran has reportedly been told by 
his care provider that he has had a recurrence of the problem 
that necessitated his first surgery.  He said that these 
records were available from VA Medical Center (VAMC) 
Charleston.  The Board notes that the most recent VA 
outpatient records of record date from June 2006.

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain any 
records of treatment for a lumbar spine disability, since 
June 2006, following the current procedures prescribed in 38 
C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities.

Further regarding the instant claim, under pertinent law, 
compensation shall be awarded for a qualifying additional 
disability or death in the same manner as if such additional 
disability or death was service connected.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the Veteran's additional disability or death.  Merely 
showing that a Veteran received care, treatment, or 
examination and that the Veteran has an additional disability 
does not establish cause.  See 38 C.F.R. § 3.361(c)(1) 
(2009).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  See 38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a Veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
the Veteran's additional disability or death (see 38 C.F.R. § 
3.361(c)) and (i) that VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider or (ii) that VA furnished the hospital care, medical 
or surgical treatment, or examination without the Veteran's 
or, in appropriate cases, the Veteran's representative's 
informed consent.  See 38 C.F.R. § 3.361(d)(1).

Significantly, the evidence of record does not contain a 
competent medical opinion discussing the severity and likely 
etiology of the current lumbar spine disability to include 
whether additional disability arose as a result of any 
instance of fault by VA in the performance of the 2002 
surgery.  Thus, upon receipt of the most current treatment 
records from VAMC Charleston, a VA examiner should offer an 
opinion as to whether any damage did occur to the Veteran's 
back as a result of the August 2002 surgery and if so, 
whether there was fault on the part of VA, or whether any 
such additional disability was due to an event not reasonably 
forseeable.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should obtain from the VAMC 
Charleston all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's lumbar spine (dated from 
June 2006 to the present).  All records 
and/or responses received should be 
associated with the claims file.  Any 
negative search response must be 
communicated to the Veteran.

2.  Following the above action, a VA 
examiner with appropriate expertise is 
asked to address questions related to 
possibility of additional disability 
resulting from the August 2002 surgery, as 
set forth in more detail below.  The 
claims folders must be made available to 
the examiner for review.  The VA examiner 
should note the Veteran's history of 
disabilities both before and after the 
August 2002 surgery, and address 
disabilities documented in the record.

The examiner should further address the 
following: is it at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that the Veteran has 
additional disability due to the 
August 2002 lumbar laminectomy, which was 
not a reasonably expected or necessary 
consequence of that surgery.  In so doing, 
the examiner should consider the Veteran's 
physical condition before and after that 
surgery and treatment.  The examiner 
cannot consider as being due to that 
surgery or treatment any natural progress 
of disease or injury or any changes that 
were merely coincidental with that surgery 
or treatment.  Rather, a causal connection 
is required.  To be causally linked to the 
August 2002 surgery, any additional 
disability or increase in severity due to 
the VA surgery must have been the result 
of hospitalization, medical or surgical 
treatment, or examination, including 
appropriateness of treatment decisions and 
consequences of those decisions.

In addition, the examiner should specify 
whether any additional disability or 
increase in severity of disability due to 
the August 2002 procedure was the 
"necessary consequence" or was "a 
reasonably foreseeable and unavoidable 
potential outcome," or alternatively was a 
"not reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.

"Necessary consequences" are those which 
are certain to result from, or were 
intended to result from, the examination 
or medical or surgical treatment 
administered.  Consequences otherwise 
certain or intended to result from a 
treatment will not be considered uncertain 
or unintended solely because it had not 
been determined, at the time of consent 
for the examination or medical or surgical 
treatment, whether the treatment would in 
fact be administered.

A "reasonably foreseeable and unavoidable 
potential outcome" of the procedure would 
be one which the surgeon might, for 
example, caution the patient about prior 
to the procedure, as a potential 
unavoidable risk or potential side effect 
of the procedure.

The examiner should also specify whether 
any additional disability or increase in 
severity of disability, if present, was 
the result of the Veteran's failure to 
follow instructions.

The examiner is advised to support 
opinions by clinical evidence.  The 
examiner should provide complete 
explanations for all his/her opinions.  If 
the examiner cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the examiner 
should provide a complete, detailed 
explanation of his/her inability to do so.

Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

3.  After completing the requested 
development, the RO should again review 
the record and readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case (SSOC).  An appropriate time should 
be given for them to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



